The defendant was convicted in the court below of having violated the prohibitory liquor law. It is the claim of the appellant that the two principal witnesses for the prosecution, who, the State claims, purchased a quart of liquor of appellant, were in the employ of the sheriff, and were promised or paid compensation for their services. The evidence shows that they were employed by the sheriff; but the court refused to permit counsel to show, on cross-examination, that they were paid for purchasing the liquor, or that they were promised other favors for their services. The four dollars paid for the liquor was furnished them by the sheriff, to whom, they testified, they immediately delivered said liquor. The reason assigned by the court for his refusal to permit counsel for appellant to *Page 48 
cross-examine the witnesses as to the above matters, was the immateriality of the testimony. The jury was instructed that the motive of the parties purchasing the liquor was immaterial, and had no bearing upon the guilt or innocence of the accused. It being conceded that this is the law, it nevertheless is true that appellant had a right to cross-examine the witnesses as to any matter affecting their credibility, or tending to show their interest in the case. This is elementary, and needs no citation of authority. The evidence introduced was clearly sufficient to sustain a conviction; but it is not clear how the court can say that the refusal to permit cross-examination of the witnesses as to their interest in the case was without prejudice.
None of the other questions discussed by counsel need be considered. For the error pointed out, the judgment of the court below is — Reversed.
ARTHUR, C.J., and EVANS and VERMILION, JJ., concur.